Citation Nr: 0937908	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  07-32 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable rating for residuals of 
Hodgkin's disease, status post chemotherapy, as of May 1, 
2006.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel




INTRODUCTION

The Veteran served in the military from September 2004 to 
April 2005.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2006 rating decision by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The decision granted 
service connection for Hodgkin's disease, status post 
chemotherapy, and assigned an initial 100 percent rating 
retroactively effective from April 12, 2005, and a 0 percent 
(i.e., noncompensable) rating as of May 1, 2006.

Since, however, the claim must be further developed, the 
Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


REMAND

During her recent July 2009 hearing before the Board (Travel 
Board hearing), the Veteran testified that her condition is 
worse since VA last examined her in August 2008.  She 
reported symptoms of fatigue and night sweats several times 
per week, and she said that she had noticed additional lymph 
nodes or lumps on her body since her chemotherapy.  She 
therefore requested a re-evaluation of her disability.  See 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

The August 2008 VA compensation examination she referenced 
had been conducted about a year before her hearing and had 
revealed some similar complaints and symptoms.  But her 
Hodgkin's disease was diagnosed as in remission, without 
significant complications or residuals.



Under the applicable rating criteria, 38 C.F.R. § 4.117, 
Diagnostic Code 7709, a 100 percent rating is warranted for 
Hodgkin's disease when there is active disease or during a 
treatment phase.  The 100 percent disability rating shall 
continue beyond the cessation of any surgical, radiation, 
antineoplastic chemotherapy or other therapeutic procedures.  
Six months after the discontinuance of such treatment, 
the appropriate disability rating shall be determined by 
mandatory VA examination.  If there has been no local 
recurrence or metastasis, the disorder shall be rated 
on the residuals.

Here, it is unclear whether the Veteran now has residuals of 
Hodgkin's disease, so as to warrant a compensable versus 
noncompensable rating.  She therefore needs to be reexamined 
to assist in making this important determination.  
38 C.F.R. § 3.327(a) (2008).  See also Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 
526 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991); and 
VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Ask the Veteran to identify all 
sources of medical treatment for 
residuals of Hodgkin's disease since 
August 2008, and if necessary, to 
furnish signed authorizations for the 
release of any confidential medical 
treatment records.  Obtain all 
additional records she identifies that 
are not already on file.



2.  Schedule the Veteran for an 
appropriate VA examination to assess 
the severity of her Hodgkin's disease, 
including insofar as whether she has 
any current residuals.  To facilitate 
making this important determination, 
have the designated examiner review the 
claims file for the pertinent medical 
and other history, including a complete 
copy of this remand.  All necessary 
diagnostic testing and evaluation 
should be completed and all clinical 
findings reported in detail and 
correlated to specific diagnoses.  It 
is requested that the examiner clarify 
what symptoms, if any, the Veteran is 
experiencing that are attributable to 
her Hodgkin's disease.

3.  Then readjudicate the claim for a 
compensable rating for the Hodgkin's 
disease, status post chemotherapy, from 
May 1, 2006 onwards.  If a higher 
rating is not granted to the Veteran's 
satisfaction, send her a supplemental 
statement of the case (SSOC) and give 
her an opportunity to submit additional 
evidence and/or argument in response 
before returning the file to the Board 
for further appellate consideration.


The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




